      Case 1:18-cv-00074-SPW Document 90-1 Filed 06/05/20 Page 1 of 1



                    REPRESENTATION STATEMENT

Counsel for Plaintiff-Appellant

John Heenan
HEENAN & COOK
1631 Zimmerman Trail
Billings, MT 59102
Telephone: (406) 839-9091
john@lawmontana.com

Timothy M. Bechtold
Bechtold Law Firm, P.L.L.C.
PO Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

Counsel for Government Defendants

MARK STEGER SMITH
VICTORIA L. FRANCIS
TIMOTHY A. TATARKA
Assistant U.S. Attorneys
U.S. Attorney=s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4667 – Mark
(406) 247-4633 – Victoria
(406) 247-4642 – Tim
Fax: (406) 657-6058
Email: mark.smith3@usdoj.gov
victoria.francis@usdoj.gov
tim.tatarka@usdoj.gov

     DATED this 5th day of June, 2020.

                                         /s/Timothy M. Bechtold
                                         John Heenan
                                         Attorney for Plaintiff
